SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1211
CAF 14-01143
PRESENT: SCUDDER, P.J., SMITH, CENTRA, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF DANIEL P., PETITIONER-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DANIELLE W., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.

JESSICA REYNOLDS-AMUSO, ATTORNEY FOR THE CHILD, CLINTON.

JOHN G. KOSLOSKY, ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered June 2, 2014 in a proceeding pursuant to Family
Court Act article 6. The order, among other things, awarded
petitioner sole custody of the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Daila W. ([appeal No. 1] ___ AD3d
___ [Nov. 20, 2015]).




Entered:    November 20, 2015                      Frances E. Cafarell
                                                   Clerk of the Court